Citation Nr: 0409838	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  97-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1973.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for substance abuse. 

In December 1997, the Board issued a decision denying service 
connection for substance abuse.  The veteran appealed the Board's 
decision to the Untied States Court of Appeals for Veterans Claims 
(Court).  By a decision in August 1999, the Court affirmed the 
Board's decision.  However, the matter was appealed to the United 
States Court of Appeals for the Federal Circuit which remanded the 
matter to the Court.  [citation redacted]) (order issued as mandate) 
(removing case from Federal Circuit argument calendar and 
remanding to the Court for further proceedings consistent with 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000)).  In a March 2003 
decision, entered as judgment in April 2003, the Court vacated the 
Board's December 1997 decision and remanded the matter to the 
Board for readjudication. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran maintains that he became addicted to prescription 
methadone during a detoxification program at Fort Knox after a 
urinalysis test was positive for morphine.  He contends that there 
is no evidence that he took methadone for other than therapeutic 
purposes, and that it was not a result of willful misconduct or 
drug abuse.  

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, a review of the claims file does not reveal that the 
appellant has been provided notice pursuant to VCAA relative to 
the issue on appeal, to include what evidence he is to submit and 
what evidence VA will obtain.  

Evidentiary development

The Board is mindful that in cases where a veteran's service 
records are presumed destroyed the duty to assist includes the 
obligation to search for alternate medical records.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  A review of the claims 
file reflects that in August 1987, the National Personnel Record 
Center indicated that they had sent the veteran's service medical 
records to the RO.  However, the veteran's service medical records 
are no longer of record.  

Accordingly, this case is remanded to the RO for the following 
actions:  

1.  The RO must review the claims file and ensure that all VCAA 
notice and duty to assist obligations have been satisfied.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of the information or 
evidence he needs to submit to substantiate his claim of 
entitlement to service connection for substance abuse and what 
evidence VA will obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Such notice should include the specific records the RO is unable 
to obtain, the efforts that the RO has made to obtain those 
records, and any further action to be taken by the RO with respect 
to the claim.  The appellant and his representative, if any, must 
then be given an opportunity to respond.   

2.  The RO should conduct an exhaustive search of the RO facility 
for the veteran's service medical records noted by NPRC in August 
1987 to have been previously provided to the RO.   Documentation 
of the RO's efforts in this regard is requested.

3.  Thereafter, if the RO is unsuccessful in locating the 
veteran's missing service medical records, the RO should contact 
the veteran and the National Personnel Records Center (NPRC) and 
request and obtain copies of any available duplicate service 
medical records of the veteran.  The requested duplicate service 
medical records should specifically include all clinical treatment 
reports from Fort Knox and Fort Dix.  All leads should be pursued 
and documented for future reference.  The RO should explain that 
while copies were previously received from NPRC, these records are 
no longer available.  Copies of the RO's written requests to the 
veteran and NPRC must be maintained in the claims file.

As necessary, the RO should provide the veteran with a National 
Archives and Records Administration, Request for Information 
Needed to Reconstruct Medical Data, NA Form 13055, with 
instructions that the veteran fill out and return this form for 
use in reconstructing the veteran's service medical records from 
secondary sources.

4.  Thereafter, if additional evidence is received, the RO should 
re-adjudicate the issue on appeal.  If such action does not grant 
the benefit sought, the RO should provide the appellant and his 
representative with a supplemental statement of the case and an 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to this Board for 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





